RICE, C. J.
Respondents brought this action to recover upon a promissory note.
The only defense involved here is the allegation that the note was and is the property of the Monarch Tractor Com*200pany, a foreign corporation, which has not complied with the constitution and laws of this state authorizing it to do business therein.
We have examined the transcript and find no evidence contradicting the finding of the court to the effect that the respondents were the owners of the note at the time of its delivery and continued to be the owners thereof to the time of trial.
The judgment is affirmed, with costs to respondents.
Budge, McCarthy, Dunn and Lee, JJ., concur.